DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive.
Applicant asserts that reference Lee fails to disclose “select[ing] (e.g., automatically) an enlarged-view target” (Remarks, p. 6.)  However, it is noted that this feature upon which applicant relies (i.e., automatic selection) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, the claim only requires that a selection needs to be made, which can be done automatically or manually.
	Applicant also asserts that reference Lee fails to disclose the information items now amended into independent claim 1.  However, the Examiner respectfully disagrees.  Because Lee discloses placing a box around the faces of the subjects in the image (such as shown in Fig. 4), then Lee must inherently determine a position and a number of the faces in the image.  Therefore, this limitation is read upon by Lee, and the rejection is maintained.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20090190835 A1.)
Regarding claim 1, Lee discloses an electronic appliance (Fig. 1), comprising:
an imaging apparatus (120); a display apparatus (170); and a control apparatus (130/140), the control apparatus being configured to:

generate enlarged-view target information for selecting an enlarged-view target from among the subjects, with reference to the information items (face boxes, 410/420, generated around the detected faces);
select the enlarged-view target from among the subjects, with reference to the enlarged-view target information [0041]; and
enlarge a region including the enlarged-view target (510), and cause the display apparatus to display the moving image (shown in Figs. 5 and 6), wherein
each of the information items includes at least one of: a position of the subject; the number of the subjects (inherent to Lee, as the position and the number of the detected persons’ faces must be identified in order to place the face boxes as shown at least in Fig. 4.)

Regarding claim 3, Lee discloses claim 1, wherein in the generation of the enlarged-view target information, a magnification of the region is determined with reference to the information item on one of the subjects included in the moving image and selected as the enlarged-view target (enlarged image 510 is shown based on the selected face box included on the detected subjects in the image, Fig. 5.)

claim 4, Lee discloses claim 1, wherein in the display of the moving image, a full-screen view of the moving image and an enlarged view of one of the subjects included in the moving image are switched therebetween in response to a user operation (the enlarged view of the subject overlaid on the full-screen view of the moving image is switched when another face is selected in the image via the touchscreen, [0053 - 0054.])

Claims 5 and 6 are system and method variants of claim 1 and are similarly interpreted and rejected.

Regarding claim 8, Lee discloses an electronic appliance (Fig. 1), comprising:
an imaging apparatus (120); a display apparatus (170); and a control apparatus (130/140), the control apparatus being configured to:
extract, from a moving image captured by the imaging apparatus (Figs. 4 - 6), subjects included in the moving image (first person, second person, [0053]) and information items each on one of the subjects (facial detection, [0043]);
generate enlarged-view target information for selecting an enlarged-view target from among the subjects, with reference to the information items (face boxes, 410/420, generated around the detected faces);
select the enlarged-view target from among the subjects, with reference to the enlarged-view target information [0041]; and


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 20200267321 A1.)
Regarding claim 7, Lee discloses claim 1.  However, Lee fails to disclose determining a score of the subject and setting the enlarged-view target, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Gupta, et al. (hereafter, “Gupta.”)
Gupta discloses a camera system that detects a plurality of subjects and adjust camera orientation based on a selected subject, similar to Lee.  Additionally, Gupta discloses dividing each of the plurality of subjects into a frame subset [0013 - 0016], determining a frame subsect score for each of the detected subsets in the image 
Gupta discloses that this frame subset score is determined to predict an event of interest so that a desired image can be captured, particularly in fast moving images (such as sporting events) [0012, 0091.]  Therefore, it would be obvious to one of ordinary skill in the art that the frame subject score of Gupta can be similarly incorporated with Lee so that the enlarged view of Lee can automatically capture a desired zoom image in a fast moving scene (e.g., showing on the enlarged display the moment of a runner crossing the finish line.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698